Citation Nr: 1213701	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-13 511	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the shoulders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from April 1983 to September 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO found clear and unmistakable error in a February 2004 decision assigning separate noncompensable ratings for the Veteran's degenerative joint changes of the right and left shoulders.  In the June 2007 decision, the RO re-characterized the disability as degenerative joint disease of the bilateral shoulders and assigned an initial 10 percent disability rating.

The Board subsequently remanded the case in April 2010 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for VA examination, which was completed in August 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2011, in which the AOJ again denied the Veteran's claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the appeal of the Veteran's claim for an initial rating in excess of 10 percent for degenerative joint disease of the bilateral shoulders emanates from his disagreement with the initial 10 percent rating assigned following the RO's June 2007 reconsideration of its initial rating decision, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).



FINDING OF FACT

The Veteran's bilateral shoulder disorder is manifested by subjective complaints of pain with slight limitation of motion that does not amount to limitation of motion of the arm to shoulder level.  Arthritis is shown only in one shoulder, and there is no objective evidence of ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative joint disease of the shoulders have not been met; separate compensable ratings for each shoulder are not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.

Through an October 2003 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his initial claim for service connection for his shoulder disability.  The Veteran was also provided notice concerning the information and evidence needed to substantiate his claim for increase via an April 2010 notice letter.  In addition, the Veteran was provided notice concerning the assignment of rating criteria via a May 2008 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the correspondence, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the notice provided.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007)  (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for higher initial rating falls squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the issue on appeal.  Furthermore, as to the initial rating claim, the Board finds the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman, supra.

Here, the Veteran was provided a VCAA notice in October 2003 regarding his initial claim for service connection for a shoulder disability.  Thereafter, the Veteran was notified in June 2007 that the RO had found clear and unmistakable error in a February 2004 decision assigning separate noncompensable ratings for degenerative joint changes of the shoulders.  In the June 2007 decision, the RO re-characterized the disability as degenerative joint disease of the shoulders and assigned an initial 10 percent disability rating.  In March 2008, following the Veteran's notice of disagreement with the June 2007 rating decision, the RO issued the Veteran an SOC specifically addressing his claim for an initial rating in excess of 10 percent for his service-connected degenerative joint disease of the shoulders.  The SOC set forth the specific rating criteria governing evaluation of the Veteran's shoulder disability and notified him of the reasons behind the RO's denial of his claim for a higher initial rating.  In light of the foregoing, the Board finds that the administrative appeal process provided the Veteran with notice of the specific rating criteria, and it is apparent from the record that he and his representative understood those things relative to a claim for a higher initial rating, as evidenced by statements made by the Veteran and his representative that specifically addressed the relevant rating criteria.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be duplicative of what has already transpired.

Consequently, the Board finds that the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran was provided VA examinations in December 2003 and August 2010; reports of those examination have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the August 2010 VA examination obtained in this case is adequate as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiner conducted full examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected degenerative joint disease of the shoulders is more disabling than reflected by the 10 percent rating initially assigned.  Specifically, the Veteran contends that he should be awarded a separate 10 percent disability rating for each shoulder.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

Relevant evidence consists of reports of VA examination conducted in December 2003 and August 2010.  Report of the December 2003 VA examination reflects that the Veteran complained of pain in his right shoulder that worsened when he was working or carrying heavy items.  The Veteran further complained of popping in the right shoulder and weakness in his right arm, although he did not experience redness, swelling, numbness, or tingling in the shoulder.  He stated that he did not have any pain, crepitus, weakness, redness, or swelling in his left shoulder.  Physical examination revealed tenderness to palpation in the right shoulder.  The Veteran's deep tendon reflexes were normal in his upper extremities bilaterally, and the examiner found no neurological deficits.  The Veteran's range of motion was flexion to 180 degrees bilaterally, abduction to 180 degrees bilaterally, adduction to 30 degrees bilaterally, internal rotation to 90 degrees bilaterally, and external rotation to 90 degrees bilaterally.  The examination did not include repetitive testing of the range of motion of the Veteran's shoulders.  Radiological evaluation revealed degenerative changes in the left acromioclavicular joint.  It was noted that the right side appeared normal.

Report of the August 2010 VA examination reflects that the Veteran complained of mild soreness in his shoulders that worsened with repetitive motion.  The Veteran denied experiencing flare-ups or instability in the shoulders but reported having limitations in his work and activities of daily living due to his shoulder pain.  Physical examination revealed symmetrical shoulders with no deformity, swelling, or muscle atrophy.  Range-of-motion testing revealed forward flexion to 175 degrees without pain, abduction to 175 degrees without pain, external rotation to 75 degrees without pain, and internal rotation to 90 degrees with no pain.  Strength was measured at 5/5.  No additional limitation of motion due to pain, fatigue, weakness, or lack of endurance was noted on repetitive motion testing.  Radiological evaluation revealed no degenerative changes in the shoulders, and the examiner diagnosed the Veteran with chronic tendonitis of the shoulders bilaterally.  The examiner opined that the Veteran's disability caused no impairment of daily activities and specifically found no objective evidence of pain or functional loss on motion.

In its June 2007 rating decision, the RO evaluated the Veteran's degenerative joint disease of the shoulders in accordance with the criteria set forth in Diagnostic Code 5203, governing impairment of the clavicle or scapula.  Here, following its review of the medical evidence of record, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected degenerative joint disease of the shoulders warrants no more than the 10 percent disability rating initially assigned.

Under Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or for nonunion of the clavicle or scapula without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  The Diagnostic Code also allows for rating on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  Similarly, under Diagnostic Code 5201, governing limitation of motion of the arm, limitation of motion to shoulder level warrants a 20 percent evaluation.  Limitation of motion of the major arm midway between the side and the shoulder (i.e., 45 degrees) warrants a 30 percent evaluation; similar limitation of the minor arm warrants a 20 percent evaluation.  A 40 percent evaluation requires limitation of the major arm to 25 degrees from the side; similar limitation of the minor arm warrants a disability rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

The Board notes that ranges of motion for the shoulder are provided in 38 C.F.R. § 4.71, Plate I.  Normal flexion and abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  

In this case, the Board has taken into consideration the Veteran's complaints of pain on motion as demonstrated at his December 2003 and August 2010 examinations, but nevertheless finds that no more than the 10 percent disability rating currently assigned is warranted for the bilateral disability.  This is so because although the Veteran has complained of limitation of motion due to his shoulder disability, he has not been found to have limitation of motion of either arm to shoulder level to warrant a separate compensable rating or higher for either shoulder.  To the contrary, his forward elevation and abduction have been shown to be no worse than 175 degrees bilaterally, as recorded at the August 2010 VA examination.  Thus, even when viewed in the light most favorable to the Veteran, the evidence does not reflect limitation of motion of the right or left shoulder to shoulder level (90 degrees of forward elevation or abduction), which would warrant a compensable rating under Diagnostic Code 5201.  Further, both the December 2003 and August 2010 VA examiners noted that there was no additional pain or limitation of motion as a result of repetitive motion.  Thus, the Board finds that the 10 percent rating initially assigned contemplates the factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  As the 10 percent rating has been assigned for the entire period of the claim, a higher schedular rating is not warranted for limited motion.  (A 10 percent rating assigned under Diagnostic Code 5003 contemplates arthritic involvement of 2 or more major joints that does not rise to a compensable level under the range-of-motion codes.  In order to assign a 20 percent rating, there must be x-ray involvement of both joints with occasional incapacitating episodes, which has not been shown here.)  

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected degenerative joint disease of the shoulders.  In this case, although there is radiological evidence of degenerative changes (arthritis) of the left shoulder, the Veteran is being rated for limitation of motion of his shoulders associated with such degenerative changes as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  In that connection, the Board acknowledges that the Veteran contends that his bilateral shoulder disability warrants a separate disability rating of at least 10 percent for each shoulder, based on Diagnostic Codes 5003 and 5010.  However, Diagnostic Code 5003 provides for separate disability ratings due to arthritis only where the arthritis is confirmed by radiological finding.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, in this case, although the Veteran is service connected for degenerative joint disease of the bilateral shoulders, degenerative changes have been shown only in the left shoulder; radiological evaluation of the right shoulder has been consistently read as normal by both the December 2003 and the August 2010 VA examiners.  

Similarly, the Board also notes that there is no evidence that the Veteran experiences disability comparable to ankylosis to warrant a higher disability rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  There is further no evidence that the Veteran has experienced impairments of the humerus, such as malunion, recurrent dislocation, fibrous union, or nonunion of the joint or loss of head of the humerus, rendering rating under Diagnostic Code 522 inappropriate.  Similarly, there is no evidence that the Veteran has experienced dislocation, malunion, or nonunion of the clavicle or scapula to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board acknowledges that the Veteran has complained of painful motion.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's shoulder function is contemplated in the 10 percent rating initially assigned.  Therefore, the Board finds that an initial rating in excess of 10 percent based on additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is not warranted under the rating criteria.

The Board has considered the Veteran's contentions with regard to his claim for a higher rating.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, a higher rating, or a separate rating for each shoulder, is not warranted under the relevant criteria.  

In sum, the evidence of record shows that, for the entirety of the appellate period, an initial rating in excess of the currently assigned 10 percent for the Veteran's degenerative joint disease of the shoulders is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5200-5203.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of an assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disability has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the August 2010 VA examiner specifically stated that the Veteran's bilateral shoulder disability caused no functional loss and no limitations in his activities of daily living.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  In this case, the symptoms the Veteran experiences are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected degenerative joint disease of the shoulders warrants a rating of no more than the 10 percent initially assigned.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2011).  This is so for the entirety of the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the shoulders is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


